Same Case — Ok a Re-hearing.
Duffel, J.
Our attention had not been called to the large amount of costs incurred in the lower court, and to the fact that those costs had been caused principally by the reconventional demand of the defendant. .
And, inasmuch as both parties have been cast, we think that justice requires that each party should pay his own costs. See the decree in Carroll v. Harper, 11 An. 214.
It is, therefore, ordered and decreed, that our former judgment herein be so far amended, as to condemn each party to pay the costs incurred in the lower court by his pleadings.